Allow me at the outset to
associate myself with previous speakers in
congratulating Mr. Holkeri on his election to preside
over the General Assembly at this historic session. It is
a tribute to his distinguished political experience and to
the invaluable contributions made by his country,
Finland, to the work of our Organization.
I should also like to extend my appreciation to his
predecessor, Mr. Theo-Ben Gurirab, the Foreign
Minister of Namibia, for the excellent manner in which
he discharged his responsibilities during the fiftyfourth session.
I would also like to pay a special tribute to our
Secretary-General, Kofi Annan, for the inspirational
leadership and the moral authority he has brought to
our Organization. His report to the Millennium
Summit, “We the peoples”, will remain a powerful and
luminous beacon as we strive to make the world a more
just and peaceful place for future generations and the
United Nations a more effective, efficient and
responsive Organization in the new millennium.
Exactly 35 years ago today, Maldives was
admitted to the United Nations. We were proud to take
a seat in this world body, which has seen steady growth
in its membership, activities and influence. Today, we
are pleased to welcome to our midst the island nation
of Tuvalu. We look forward to working with Tuvalu in
furthering the cause of small island nations for a more
economically humane and socially just world that is
environmentally sustainable in the future.
Wars, hunger and famine have marred much of
the twentieth century. Terrorism, drugs and the spread
of HIV/AIDS threaten to destroy the peace and
prosperity of our future generations. Economic
inequality and social injustice have tended to increase,
16

despite many laudable efforts to the contrary. As
technological advances bring untold riches and
opportunities to many, many more continue to live in
deprivation, their lives becoming increasingly
marginalized in a fast-changing world.
Only a few days back, the Millennium Summit
brought together the largest-ever gathering of world
leaders in human history. It was not only a historic
occasion but also one that rekindled the hopes and
aspirations of the world's peoples. The Millennium
Declaration adopted at the Summit charts out a future
vision for the world in which “the peoples” have
rightfully been given pride of place in our efforts to
reshape the future of humanity. As my President,
President Abdul Gayoom, stated at the Millennium
Summit, “The gap between expectation and result must
be eliminated” (A/55/PV.3) in the new millennium.
The leaders of the world have recognized the
dangers posed to the future of humanity. They have
pledged themselves to a better world — a world that is
more just, a world in which every human being can live
in dignity, a world that rejoices in its diversity of races,
religions and culture. They have pledged to strengthen
the United Nations so that it may have the resources
and capability to deliver the dreams of “we the
peoples” of the world. It now remains for us to
translate these words into deeds, rhetoric to reality.
Action must begin now.
For over two decades, Maldives has managed to
make significant economic and social progress. We are
indeed proud of what we have achieved with the
limited resources at our disposal. A stable political
environment, a supportive international community and
the creativity of our people have combined to help our
economic growth. However, this does not reduce in any
way the vulnerability of our economy. We continue to
have a small and narrow economic base comprising
fisheries and tourism, both of which are extremely
susceptible to external forces that are often beyond our
control. Indeed, the precarious nature of our economy
is readily evidenced whenever the price of tuna plunges
in the international market. Similarly, any downturn in
the economy of major tourist markets or regional
instability casts a long shadow on our tourist industry.
We do not want to wear the least developed
country label for ever. As a small but proud nation, we,
too, would like to be a self-reliant country. National
pride, unfortunately, does not feed our population or
educate our children. It is for these reasons that during
the Economic and Social Council meeting in July this
year, Maldives argued against its removal from the list
of least developed countries, which would undoubtedly
pull the rug from underneath our feet. Indeed, our
successes in national development to date have been
highly dependent on the concessional finance and
developmental assistance we have enjoyed as a least
developed country. The withdrawal of access to such
concessional assistance at this crucial stage of our
development would seriously cripple our
developmental efforts. Our economy will slide
backwards if we lose preferential access to markets.
Our debt burden will become unsustainable.
We take some comfort in the decision made by
the Economic and Social Council to defer the
consideration of the recommendation to graduate
Maldives from the list of least developed countries.
The structural impediments facing our developmental
efforts are so formidable that the country's graduation
at this stage is not justified. Our geophysical
fragmentation, combined with remoteness from major
markets, accentuates our vulnerabilities, many of
which are unique. Maldives is not simply an island
nation; it is a nation of islands. In fact, we have over
1,100 small, low-lying islands. Our population is
scattered over 198 islands, each of which needs to be
provided with adequate administrative and socioeconomic infrastructure. Poor and porous soil
conditions prohibit most agricultural production, while
avenues for economic diversification are extremely
limited. Transport and communication costs are
prohibitive. That is why we have appealed to the
international community to take a closer look at our
situation and re-examine the issue of our graduation
from the list of least developed countries. We hope the
international community will understand and support
our cause.
Since the adoption of the Barbados Programme of
Action, the small island developing States have been
waiting for the international community to meet the
pledges made at the Conference on small island
developing States, while their economic and ecological
challenges have increased manifold. We therefore are
happy that the world leaders at the Millennium Summit
have once again highlighted the special needs of small
island developing States, including the necessity of
developing a vulnerability index that can truly capture
the unique features of these States. The leaders have
17

also resolved to implement rapidly and in full the
Barbados Programme of Action and the outcome of the
twenty-second special session of the General
Assembly. These are welcome developments which we
hope will soon be translated into action by the
international community.
Allow me to stress the importance of the early
completion of the vulnerability index called for by this
Assembly. In developing this index, we believe, the
international community should take into account not
only those factors that are similar among the island
States but also those that are unique to particular island
States. For example, while some may be prone to
cyclones and hurricanes, others may be more affected
by beach erosion or coral bleaching.
Maldives has consistently voiced its concerns
over the negative impact of environmental degradation
on small island States. We welcomed the adoption of
the Kyoto Protocol. Unfortunately, the slow pace of its
ratification by the international community continues
to endanger many small island developing States. It is
indeed regrettable that to date only 23 countries have
ratified the Protocol.
We are, however, heartened by the fact that the
Millennium Declaration calls upon the international
community to expedite the early ratification of the
Kyoto Protocol to ensure its entry into force by the
tenth anniversary of United Nations Conference on
Environment and Development in 2002. We call upon
the United Nations to take a leading role in making the
relevant resolve of our leaders at the Summit a reality.
As the President of the Maldives, speaking at the
Millennium Summit, declared,
“Humanity's quest for progress must be
sustainable. We have no right to destroy the Earth.
Ecological damage must be stopped. Global warming
must be curbed. All low-lying countries must be
saved.” (A/55/PV.3)
The protection and security of small States
continue to constitute an issue of critical concern to my
country. Among the 189 Members that compose the
United Nations today, many are small countries which
require protection from a variety of threats to their
security. The Maldives believes that within the sphere
of international peace and security, which has always
remained a high priority on the United Nations agenda,
the security of small States should continue to receive
special consideration as a political and moral
obligation of the international community. The interest
and concern of the United Nations on this issue should
not be allowed to diminish, even in the future.
Globalization is today a reality. No country, large
or small, can swim against the tide of globalization and
the digital revolution that is reshaping the modern
world. Globalization must benefit all countries. Its
costs must be shared evenly by all countries. The least
developed countries must be granted duty-free and
quota-free access to the markets of developed countries
for their exports. They deserve debt relief, including
debt cancellation, in return for demonstrable
commitments to poverty reduction. Development
assistance needs to be increased. We remain hopeful
that the Third United Nations Conference on the Least
Developed Countries, to be held next year, will usher
in a new era of development for the least developed
countries.
During the course of last year, the United Nations
was able to record some important achievements. The
follow-up sessions to the world conferences on women
and on social development reaffirmed the goals of
creating a more just and tolerant society. Modest but
significant progress was achieved by the Review
Conference of the Parties to the Treaty on the NonProliferation of Nuclear Weapons towards freeing the
world from the scourge of nuclear arms. Efforts
towards the establishment of an International Criminal
Court are moving ahead. A valuable framework for
strengthening United Nations peacekeeping operations
has been laid out by the Brahimi report (A/55/305).
Yet many shortcomings and frustrations continue
to plague the world community. Conflicts based on
ethnic arrogance rage on. Poverty persists at a level
that is morally repugnant. The spread of the HIV/AIDS
pandemic needs to be urgently addressed. International
peace and security continue to be threatened by
terrorism and drug trafficking cartels operating within
and across borders.
A comprehensive and permanent peace settlement
in the Middle East continues to elude us. This is
disappointing. We would like to reiterate our full
support for the cause of the Palestinian people and to
encourage the sponsors of the peace process in the
Middle East to continue to pursue their efforts towards
achieving a lasting peace in the region.
The situation in the Gulf continues to trouble us.
Peace, progress and security in that region can never be
18

achieved unless settlements on all unresolved issues
are complied with fully by all the parties concerned in
conformity with the relevant United Nations
resolutions. We would like to reaffirm our unwavering
support for the independence, sovereignty and
territorial integrity of Kuwait. As I mentioned before,
we continue to believe that the United Nations has an
obligation to uphold the security and territorial
integrity of all Member States, including small States.
The Maldives firmly believes that the myriad
challenges facing the world today can be effectively
addressed only in a multilateral framework in which
the United Nations must play the central role. Despite
the many shortcomings it may have, the United Nations
remains the only truly universal organization where
global issues can be addressed. We believe that an
increasingly interdependent world calls for a
strengthened multilateral system with an effective
international legal regime that is respected by all
nations. It is with this conviction that the Maldives has
become a State party to a number of international
conventions and treaties, including the eight
conventions and treaties to which we became party
during the Millennium Summit, taking advantage of the
opportunity offered by the Secretary-General.
We fully support the steps being taken by the
Secretary-General in the process of reforming our
Organization. While there has been much progress,
more remains to be done. Reform of the Security
Council to reflect the political reality of the modern
world is essential if the United Nations is to remain a
credible and effective organization, enjoying the
confidence of the peoples of the world. Reform of the
United Nations must aim at enhancing the legitimacy
of the Organization, making the United Nations more
democratic and transparent, and reinforcing the ability
of the United Nations to uphold equality among
nations.
At the Millennium Summit, our leaders
illuminated the way forward. It now remains for us to
move forward in concert, for the benefit of the peoples
of the world.








